Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items marked “A” on the invoice, covered by protest 144018-K, consist of cheese knives similar in all material respects to those the subject of B. Westergaard & Co. v. United States (26 cust. Ct. 77, C. D. 1302), the claim at 4 cents each and 25 percent ad valorem under paragraph 355, as modified by the trade agreement with the United Kingdom (T. D. 49753), was sustained. The items marked “B” on the invoice, covered by protest 144018-K, stipulated to consist of cheese knives the same as those involved in C. D. 1302, supra, except that the items marked "B” had handles of nickel silver or steel other than austenitic, and the said knives were less than 4 inches in length, exclusive of the handle, were held dutiable at 2 cents each plus 25 percent ad valorem under paragraph 355, as modified, supra. The items marked “C” on the invoice, covered by protest 144019-K, stipulated to consist of cheese knives without handles, with blades less than 6 inches in length, similar to those the subject of C. D. 1302, supra, except that the items marked “C” were imported without handles, were held dutiable at 2 cents each and 25 percent ad valorem under paragraph 355, as modified, supra.